DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     BRIAN A. SYMONETTE a/k/a BRIAN A. SYMONETTE, SR.,
                         Appellant,

                                    v.

  WILMINGTON SAVINGS FUND SOCIETY, FSB, d/b/a CHRISTIANA
  TRUST, Not Individually But As Trustee For PRETIUM MORTGAGE
                       ACQUISITION TRUST,
                              Appellee.

                              No. 4D18-1105

                          [November 8, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. 16-17467
CACE (11).

  Brian Symonette, Moore Haven, pro se.

  Adam J. Knight and Jacqueline Simms-Petredis of Burr & Forman
LLP, Tampa, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.